Citation Nr: 0117130	
Decision Date: 06/26/01    Archive Date: 07/03/01

DOCKET NO.  95-23 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a permanent and total disability rating for 
nonservice-connected disability pension benefits, to include 
on an extraschedular basis, pursuant to 38 C.F.R. § 
3.321(b)(2) (2000).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The appellant had active service from September 1969 to June 
1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 1995 rating decision from the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO), which, in pertinent part, denied 
entitlement to nonservice-connected disability pension 
benefits.  A notice of disagreement was received in February 
1995; a statement of the case was issued in May 1995; and a 
substantive appeal was received in June 1995.  

The appellant also appealed the RO's determination, denying 
entitlement to service connection for bilateral hearing loss 
and hypertension.  In September 1997, the Board denied these 
claims as not well grounded, pursuant to the law in effect at 
that time.  The appellant did not appeal this decision to the 
United States Court of Appeals for Veterans Claims (known as 
the United Stated Court of Veterans Appeals prior to March 
11, 1999) (hereinafter, "the Court ").  The Board notes 
that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-576, 114 Stat. 2096, 2098-99 (2000), which 
effectively did away with a determination of whether a claim 
was well grounded, is not applicable to these claims, as they 
were finally denied before the effective date of that 
legislation.  

The Board also addressed the instant claim in the September 
1997 decision, remanding it to the RO for further 
development, to include requesting medical records and 
obtaining specific VA examinations.  In October 1998, the 
Board again remanded the instant claim to the RO for further 
development.  The Board notes that the VA examinations, 
performed pursuant to the earlier remand, did not fully 
comply with the previous order and did not contain all 
requested information.  See Stegall v. West, 11 Vet. App. 268 
(1998).  The Board ordered the RO to afford the appellant the 
opportunity to submit any further medical records and that VA 
examinations, including a general medical, orthopedic, and 
psychiatric examination, be performed.  


FINDINGS OF FACT


1. The appellant suffers from numerous disabilities affecting 
most of the major bodily systems, including bilateral 
hearing loss, adjustment disorder with depression, 
hypertension, arthritis of the lumbosacral spine, 
bilateral hips, bilateral shoulders, and fingers of both 
hands, tendonitis and bursitis of the left shoulder, 
chronic obstructive pulmonary disease, left optic atrophy, 
presbyopia, hepatitis C, gastroesophageal reflux disorder, 
and chronic sinusitis.

2. The appellant has no disabilities that have been 
adjudicated as service connected.  

3. The combined evaluation for the appellant's nonservice-
connected disabilities is more than 70 percent; the 
veteran has disability of the musculoskeletal system that 
is ratable at more than 40 percent.  

4. The appellant was born in July 1949, has a high school 
education, and employment experience in construction and 
auto mechanics.

5. The appellant's current employment is not productive of a 
living wage and is not substantially gainful employment.  

6. The appellant's disabilities are productive of permanent 
and total disability and are sufficient to preclude the 
average person from following a substantially gainful 
occupation.



CONCLUSION OF LAW

The requirements for entitlement to a permanent and total 
disability rating for nonservice-connected disability pension 
benefits have been met.  38 U.S.C.A. §§ 1155, 1502, 1521 
(West 1991); Veterans Claims Assistance Act (VCAA), 114 Stat. 
2096; 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.342, 4.16, 4.17 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The appellant filed an initial claim for nonservice-connected 
disability pension benefits in May 1994, citing disabilities 
of bilateral hearing loss, high blood pressure, arthritis of 
the knees, and heart problems.  The record contains 
Improved Pension Eligibility Verification Reports for the 
period from May 1, 1994 through December 31, 1997, noting the 
wages received from employment by the appellant.  The 
appellant reported wages of $2,940.00 for the period of May 
to December 1994, $3,440.00 for 1995, $4,484.00 for 1996 and 
$4,589.00 for 1997.  The appellant also submitted his Social 
Security Report, showing earnings of $5,592.00 for 1994, 
$3,419.00 for 1995, $4,456.00 for 1996, $4,561.00 for 1997, 
and $4,245.00 for 1998.  

In a statement, received in August 1994, the appellant stated 
that he worked approximately 24 hours per week checking oil 
and grease in trucks.  He stated that he performed this job 
because "no on else will do the job.  It is a nasty job."  
At a VA general medical examination in December 1994, the 
appellant reported that he was employed part-time with a 
trucking company.  

At VA examinations in March 1998, the appellant reported that 
he continued to work part-time as a mechanic.  He stated that 
he could work three-to-four hours before the pain "sets 
in."  At VA examinations in December 1998, the appellant 
reported that he continued to be employed as a mechanic 
supervisor.  He stated that he could not be on his feet for a 
long time.  At the psychiatric examination, the appellant 
stated that he worked as a mechanic at a car lot, with only 
one day off per week.  The appellant also reported that he 
had graduated from high school with average to below average 
grades prior to military service.  During service, 
the appellant was trained as a telephone cable splicer.

At a VA psychiatric examination in July 2000, the appellant 
reported that he had worked in construction and as a mechanic 
since discharge from military service.  The longest period of 
employment was in his current job as a full-time mechanic, 
for a period of ten years.  The appellant stated that he was 
employed as a supervisor because he was unable to "work" 
due to his physical disorders.  

The factual background of the appellant's individual 
disabilities, is discussed infra in the analysis of the 
appropriate evaluation for each disability.  


II. Analysis

On November 9, 2000, the President signed into law the VCAA.  
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This newly 
enacted legislation provides, among other things, for notice 
and assistance to claimants under certain circumstances.  
Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes 
several VA examination reports, as well as VA outpatient 
treatment records.  Significantly, no additional pertinent 
evidence has been identified by the appellant.  The Board 
therefore finds that the record as it stands is adequate 
to allow for equitable review of the appellant's appeal. 

Further, the appellant and his representative have been 
notified of the applicable laws and regulations, which set 
forth the criteria for entitlement to nonservice-connected 
disability pension benefits.  The discussions in the 
rating decision, statement of the case, and supplemental 
statements of the case have informed the appellant and his 
representative of the information and evidence necessary to 
warrant entitlement to the benefit sought.  The Board 
therefore finds that the notice requirements of the new law 
have been met. 

Under the circumstances of this case where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of he result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
appellant are to be avoided).  Moreover, given the 
completeness of the present record which shows substantial 
compliance with the notice/assistance provisions of the new 
legislation, the Board finds no prejudice to the appellant by 
proceeding with appellate review despite the fact that 
implementing regulations have not yet been promulgated.

The law authorizes the payment of nonservice-connected 
disability pension to a veteran of a war who has the 
requisite service and who is permanently and totally 
disabled.  38 U.S.C.A. §§ 101(15) (17), 1521(a) (West 1991); 
38 C.F.R. § 3.342 (2000).  The appellant's service from 
September 1969 to June 1972 was entirely within the period 
designated by Congress as the Vietnam Era, which is more than 
90 days during a period of war as required in 38 U.S.C.A § 
1521(j)(1) (West 1991).  38 U.S.C. § 101(29) (West 1991); 38 
C.F.R. § 3.2(f) (2000).  

A person will be considered to be permanently and totally 
disabled, if the individual is: 1) Unemployable as a result 
of disability reasonably certain to continue throughout the 
life of the individual; or 2) Suffering from any disability, 
which is sufficient to render it impossible for an average 
person to follow a substantially gainful occupation, if it is 
reasonably certain that such disability will continue 
throughout the life of the disabled person; or 3) Suffering 
from any disease or disorder determined by VA to be of such a 
nature or extent as to justify a determination that persons 
suffering therefrom are permanently and totally disabled.  38 
U.S.C. § 1502(a) (West 1991); 38 C.F.R. §§ 3.340, 3.342 
(2000).  

In addition, pension entitlement may be based on individual 
unemployability.  When the percentage requirements under 
Section 4.16 are met, and the disabilities are permanent, a 
rating of permanent and total disability will be assigned, if 
the appellant is found to be unable to secure and follow 
substantially gainful employment by reason of such 
disability.  38 C.F.R. § 4.17 (2000).  Section 4.16 provides 
for a total disability rating if there is only one ratable 
as 60 percent or more and if there are two or more 
disabilities, at least one disability ratable at 40 percent 
or more and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) 
(2000).  If the requirements of Section 4.16 are not met, and 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(2) must 
be considered.  38 C.F.R. § 4.17(b).  

The Court has held that the VA has a duty to ensure 1) that 
an appropriate rating for each disability of record is 
assigned using the approach mandated by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 2) that the "average 
person" and "unemployability" tests are both applied; and 3) 
that if the benefit may not be awarded under the "average 
person" or "unemployability test," a determination must then 
be made whether there is entitlement to nonservice-connected 
disability pension on an extraschedular basis.  38 U.S.C.A. 
§§ 1502, 1521; 38 C.F.R. §§ 3.321(b), 3.340, 3.342, 4.15, 
4.17; See also Talley v. Derwinski, 2 Vet. App. 282 (1992); 
Roberts v. Derwinski, 2 Vet. App. 387 (1992); Brown v. 
Derwinski, 2 Vet. App. 444 (1992).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2000).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).  

Hearing Loss

Moderate bilateral high frequency sensorineural hearing loss 
was reported on VA examination in December 1994.  Audiology 
evaluation showed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
15
45
LEFT
5
10
15
25
55

Speech audiometry revealed speech recognition ability of 96 
percent bilaterally.

The Board notes that effective June 10, 1999, during the 
pendency of this appeal, the VA's schedule for rating 
disabilities, 38 C.F.R. Part 4, was amended with regard to 
rating hearing impairments and other diseases of the ear.  
64 Fed. Reg. 25208 (codified at 38 C.F.R. § 4.85-4.87).  
However, the Board notes that the Tables, used to evaluate 
hearing loss, were not amended at the time the regulation was 
amended in June 1999.  See 38 C.F.R. § 4.87, Tables VI, VIA, 
& VII (2000); 38 C.F.R. § 4.85, Tables VI, VIA, & VII (2000).  
The severity of hearing loss is ascertained, for VA rating 
purposes, by application of the criteria set forth at 
38 C.F.R. § 4.85 of the Schedule.  Evaluations of bilateral 
hearing loss range from noncompensable to 100 percent based 
on organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies of 1,000, 2,000, 
3,000 and 4,000 hertz.  Audiometric test results can be 
translated into a numeric designation ranging from level I to 
level XI to evaluate the degree of disability from hearing 
loss.  The degree of disability is determined by application 
of a rating schedule that establishes eleven auditory acuity 
levels, ranging from Level I (for essentially normal acuity) 
through Level XI (for profound deafness).  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2000).  
The assignment of disability ratings in hearing cases is 
derived by a mechanical application of the Rating Schedule to 
the numeric designation assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  

The December 1994 audiology evaluation showed an average pure 
tone threshold in the right ear of 21 decibels and of 26 
decibels in the left ear, and speech discrimination of 96 
percent bilaterally.  This constitutes level I hearing 
bilaterally and warrants to an evaluation of 0 percent.  
38 C.F.R. §§ 4.85 Tables VI & VII, Diagnostic Code 6100.

Adjustment Disorder with Depression

On VA general medical examination in March 1998, a diagnosis 
of anxiety was reported, but no specific psychiatric 
symptomatology was noted.  

A VA psychiatric examination was conducted in December 1998, 
and the examiner noted review of the appellant's medical 
records.  The appellant reported that the pain in his back 
and multiple joints caused nervousness, anxiety, and 
irritability.  He stated that he was socially isolated from 
others at work and did not socialize, in part due to 
financial constraints.  Examination revealed anxious affect, 
no suicidal or homicidal intent or plan, no hallucinations, 
no delusions, no pressured speech, and no flight of ideas.  
The examiner provided a diagnosis of anxiety disorder due to 
chronic pain in multiple sites with a global assessment of 
functioning (GAF) score of 55, which the examiner reported 
symbolized moderate symptoms and moderate difficulty in 
social functioning.  

The record contains a "Doctor's Statement," dated in June 
2000, from C.J., M.D., who provided a diagnosis of malaise 
and fatigue with depression.  

A VA psychiatric examination was conducted in July 2000.  The 
appellant reported aggravation and depression due to his 
physical condition, difficulty concentrating, difficulty 
sleeping, absentmindedness, and a history of suicidal 
thoughts.  The appellant reported no social activities, due 
to financial strains and six-day-per-week work schedule.  The 
examiner noted spontaneous speech, constricted range of 
affect and blunted emotional response, no current suicidal 
thoughts, no delusional thinking, no hallucinations, and no 
homicidal ideas.  The examiner provided a diagnosis of 
adjustment disorder with depression with a GAF of 61.  The 
examiner noted impairments in occupational and social 
functioning.  

The Board notes that effective November 7, 1996, during the 
pendency of this appeal, the VA's Schedule for Rating 
Disabilities (Schedule), 38 C.F.R. Part 4, was amended with 
regard to rating psychiatric disabilities.  61 Fed. Reg. 
52695 (Oct. 1996) (codified at 38 C.F.R. § 4.130).  Under the 
old Schedule the following evaluations are provided for:
? 10 percent for less than the criteria for the 30 percent 
evaluation, with emotional tension or other evidence of 
anxiety productive of mild social and industrial 
impairment;
? 30 percent for definite impairment in the ability to 
establish or maintain effective and wholesome 
relationships with people and psychoneurotic symptoms 
resulting in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment;
? 50 percent when the ability to establish or maintain 
effective or favorable relationship with people is 
considerably impaired, and reliability, flexibility, 
and efficiency levels are so reduced as to result in 
considerable industrial impairment as a result of 
psychoneurotic symptoms; 
? 70 percent when the ability to establish and maintain 
effective or favorable relationships with people is 
severely impaired, and the psychoneurotic symptoms are of 
such severity and persistence that there is severe 
impairment in the ability to obtain or retain employment; 
and 
? 100 percent when the attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community; totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities, such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting profound retreat from mature behavior; 
and the appellant is demonstrably unable to obtain or 
retain employment.  38 C.F.R. § 4.132, Diagnostic Code 
9410 (1996).

The current Schedule provides for the following evaluations:  
? 10 percent for occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only during 
periods of significant stress, or; symptoms controlled by 
medication;
? 30 percent for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal) due 
to such symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events);
? 50 percent for occupational and social impairment with 
reduced reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships;
? 70 percent for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as:  suicidal ideation; obsessional rituals; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability 
to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a work-like 
setting ); inability to establish and maintain effective 
relationships; and 
? 100 percent for total occupational and social impairment, 
due to such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability 
to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation 
to time or place; memory loss for names of close 
relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9410 (effective Nov. 7, 1996).

A GAF of 61-70 indicates some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social 
occupational or school functioning (e.g., occasional truancy, 
or theft within the household), but generally functioning 
pretty well with some meaningful interpersonal relationships.  
GAF of 51-60 indicates moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV) (Fourth 
Edition).  38 C.F.R. § 4.130 (2000).  See Carpenter v. Brown, 
8 Vet. App. 243 (1995) (global assessment of functioning 
scores between 55 and 60 indicate only "moderate difficulty 
in social, occupational, or school functioning").  

The Board finds that the appellant's symptomatology most 
closely approximates the criteria for an evaluation of 30 
percent under both the old and current Schedules.  The GAF 
ratings provided by the VA examiners in December 1998 and 
July 2000 indicate at most moderate symptoms.  The Board 
finds that the symptoms reported - nervousness, anxiety, 
depression, difficulty sleeping, and difficulty concentrating 
- do not amount to a considerable impairment, as required for 
an evaluation in excess of 30 percent under the old Schedule.  
Further, although the appellant displayed constricted affect 
at the VA examination in July 2000, and has shown some 
difficulty in establishing and maintaining effective work and 
social relationships, such are only two of the illustrative 
symptoms for an evaluation in excess of 30 percent under the 
current Schedule.  The appellant has demonstrated many of the 
specific symptoms listed as criteria for a 30 percent 
evaluation under the current Schedule, including depressed 
mood, anxiety, sleep impairment, and memory and concentration 
difficulties.  Further, the Board notes that, despite his 
physical disabilities, the appellant does continue to work at 
least part-time.  His lack of social activities is 
attributable, at least in part, to financial difficulties, 
and not to his psychiatric difficulties.  The Board finds 
that the evidence preponderates against evaluation in excess 
of 30 percent for the appellant's nonservice-connected 
psychiatric disability.  

Hypertension

On VA general medical examination in December 1994, the 
examiner provided a diagnosis of mild essential hypertension 
with blood pressure readings of 140/96 on repeated 
measurement.  

The appellant reported somewhat elevated blood pressure, with 
ongoing treatment, at the December 1998 VA examination.  
Blood pressure reading was 130/75.  The examiner provided a 
diagnosis of essential hypertension.  

A VA general medical examination was conducted in July 2000.  
Blood pressure reading was 145/95.  The examiner noted a 
diagnosis of mild hypertension on medication.  

The Board notes that effective January 12, 1998, during the 
pendency of this appeal, the VA's Schedule for Rating 
Disabilities (Schedule), 38 C.F.R. Part 4, was amended with 
regard to rating disabilities of the cardiovascular system.  
62 Fed. Reg. 62507 (Dec. 11, 1997) (codified at 38 C.F.R. § 
4.104).  
Under the old Schedule, hypertension warrants a 60 percent 
evaluation if diastolic pressure is predominantly 130 or more 
and the appellant demonstrates severe symptoms.  A 40 percent 
evaluation is warranted for diastolic pressure predominantly 
120 or more with moderately severe symptoms.  A 20 percent 
evaluation is awarded for diastolic pressure predominantly 
110 or more with definite symptoms.  A 10 percent evaluation 
is warranted for diastolic pressure predominantly 100 or 
more, or for a history of diastolic pressure 100 or more with 
control by continuous medication.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1997).  

Under the current Schedule, hypertension warrants a 60 
percent evaluation if diastolic pressure is predominantly 130 
or more.  A 40 percent evaluation is granted for diastolic 
pressure predominantly 120 or more.  A 20 percent evaluation 
is warranted for diastolic pressure predominantly 110 or more 
or systolic pressure predominantly 200 or more.  A 10 percent 
evaluation is granted for diastolic pressure predominantly 
100 or more or systolic pressure predominantly 160 or more.  
A 10 percent minimum evaluation may also be awarded for an 
individual with a history of diastolic pressure predominantly 
100 or more, who requires continuous medication for control.  
38 C.F.R. § 4.104, Diagnostic Code 7101 (effective Jan. 12, 
1998).  

The record contains numerous VA treatment records noting 
blood pressure readings dating from January 1994 through 
November 2000.  The Board notes that on only three occasions 
was the appellant's diastolic pressure in excess of 100 - in 
June 1995, August 1996 and April 2000.  On only two occasions 
was the appellant's systolic pressure 160 or more - in August 
1996 and April 2000.  Although the appellant takes medication 
for control of his hypertension, the evidence preponderates 
against a finding that the appellant has a history of 
diastolic pressure predominantly 100 or more.  The evidence 
preponderates against an evaluation in excess of 0 percent 
for the appellant's nonservice connected hypertension.  

Musculoskeletal

The appellant is right handed.  

VA general medical examination in December 1994 noted 
osteoarthritis of the knees and lower back and bursitis of 
the right elbow.  The examiner noted that the appellant's 
knees and right elbow were stiff and the appellant could not 
fully stretch or bend these joints without pain.  No X-ray 
results showing bilateral knee osteoarthritis were indicated 
at that time.  The appellant's low back was also painful and 
limitation of motion was obvious in all of the mentioned 
joints.  

A VA orthopedic examination was conducted in March 1998, and 
the examiner noted review of the claims file.  As noted in 
the Board remand in October 1998, this examination appears to 
be responses to specific questions.  However, the record does 
not contain the questions, to which the examination report 
responds and, thus, most of the responses are meaningless.  
The examiner noted a markedly exaggerated limp favoring the 
right knee.  Range of motion of the right knee was from 0 to 
134 degrees and from 0 to 132 degrees on the left (extension 
to flexion).  The examiner stated that stability of both 
knees was good.  The examiner provided diagnoses of 
questionable degenerative joint disease of the left elbow and 
both knees with functional loss due to pain.  General medical 
examination at the same time reported a diagnosis of 
lumbosacral spine osteoarthritis with X-ray findings.  X-ray 
examination of the elbows and knees reported no degenerative 
changes.  

A VA examination for the spine was also conducted in March 
1998, and the examiner noted review of the appellant's claims 
file.  As with the orthopedic examination, the examination 
report takes the form of responses to questions that are not 
of record.  Range of motion testing of the lumbar spine 
showed flexion to 
78 degrees, extension to 30 degrees, right lateral flexion to 
32 degrees, and left lateral flexion to 30 degrees.  The 
examiner provided a diagnosis of degenerative joint disease 
of the lumbosacral spine with functional loss due to pain.  
Pain on use, incoordination, weakness, fatigability, and 
abnormal movements were noted.  The examiner further stated 
that the appellant's "disabilities do impact on his ability 
to work."  

A VA orthopedic examination was again conducted in December 
1998, and the examiner noted review of the appellant's claims 
file.  As before, the examiner appeared to be responding to 
questions that are not contained in the claims file.  
However, unlike the earlier examination detailed findings as 
to the individual joints were noted.  The appellant reported 
flare-ups precipitated by "moving around," particularly in 
the right hip and back.  The examiner noted some evidence of 
painful motion and guarding of movement, but no edema, 
effusion, instability, weakness, tenderness, redness, heat, 
or abnormal movement.  The examiner described the appellant's 
gait as "peculiar lopping type" with no cane or appliance 
use.  

Range of motion of the hips was within normal limits with 
flexion to 100/98 degrees (right/left), extension to 25/24 
degrees, adduction to 24/23 degrees, abduction to 42/43 
degrees, external rotation to 58/59 degrees, and internal 
rotation to 38/38 degrees.  Range of motion of the knees was 
within normal limits with good stability, and flexion to 
130/130 degrees (right/left) and extension to 0/0 degrees.  
Range of motion of the ankles was within normal limits with 
dorsiflexion to 20/20 degrees (right/left), and plantar 
flexion to 43/44 degrees.  Range of motion of the shoulders 
was within normal limits with forward flexion to 174/173 
degrees (right/left), abduction to 173/173 degrees, external 
rotation to 88/87 degrees, and internal rotation to 87/87 
degrees.  Range of motion of the elbows was within normal 
limits with flexion to 143/141 degrees (right/left).  Range 
of motion of the wrists was within normal limits with 
dorsiflexion to 66/67 degrees (right/left), palmar flexion to 
77/78 degrees, radial deviation to 18/19 degrees, and ulnar 
deviation to 44/44 degrees.  

X-ray examination of the hips showed mild superior joint 
space narrowing with marginal osteophytes.  X-ray examination 
of the knees and ankles was normal.  X-ray examination of the 
shoulders showed mild acromioclavicular joint osteoarthritic 
changes.  X-ray examination of the hands revealed a minimally 
displaced fracture of the third right finger and mild 
degenerative arthritic changes of the left fifth and first 
fingers, and right second, third and fifth fingers.  
The examiner provided diagnoses of degenerative disease of 
the hips, wrists, and shoulders with loss of function due to 
pain.  

A VA examination for the spine was also conducted in December 
1998.  Range of motion was within normal limits with forward 
flexion to 78 degrees, extension to 26 degrees, right flexion 
to 30 degrees, and left flexion to 34 degrees.  The examiner 
provided a diagnosis of degenerative disease of the 
lumbosacral spine with loss of function due to pain, 
confirmed by X-ray examination of March 1998.  The examiner 
stated that the degenerative disease of the joints did "have 
an impact on the appellant's ability to work."  

In his June 2000 statement, Dr. C.J. noted complaints of 
arthritis of both shoulders and arthralgia of the hips, 
knees, and legs.  Physical findings included decreased range 
of motion of both shoulders secondary to pain and decreased 
range of motion of both wrists, right knee, and right hip.  
Dr. C.J. provided diagnoses of subacromial tendonitis and 
arthralgia.  

The VA examination in July 2000 noted tendonitis and bursitis 
by palpation over the left biceps.  There were no signs of 
synovitis and there was normal range of motion of all joints.  
The examiner provided a diagnosis of arthralgias and bursitis 
and tendonitis of the left biceps tendon.  

Osteoarthritis, established by X-ray evidence, is evaluated 
on the basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint or joints involved.  
When the limitation of motion is noncompensable under the 
appropriate diagnostic code(s), an evaluation of 10 percent 
is applied for each major joint affected by limitation 
of motion.  With X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbation, a 20 percent 
evaluation is warranted.  With X-ray evidence of involvement 
of two or more major joints or two or more minor joint 
groups, a 10 percent evaluation is warranted.  38 C.F.R. § 
4.71a, Diagnostic Code 5003.  The 20 percent and 10 percent 
evaluations based on X-ray findings, will not be combined 
with ratings based on limitation of motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5003, Note 1.  Bursitis and tendonitis 
are also evaluated on limitation of motion of the affected 
parts.  38 C.F.R. § 4.71a, Diagnostic Codes 5019, 5024.

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 

(a) Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.).  

(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). 

(c) Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.). 

(d) Excess fatigability. 

(e) Incoordination, impaired ability to execute skilled 
movements smoothly. 

(f) Pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the shoulder, elbow, wrist, hip, knee, and 
ankle are considered major joints; multiple involvements of 
the interphalangeal, metacarpal and carpal joints of the 
upper extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a parity with major 
joints. The lumbosacral articulation and both sacroiliac 
joints are considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions.  38 C.F.R. § 4.45 
(2000).

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45 (2000).  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination and impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Id.

The record shows X-ray evidence of osteoarthritis of the 
lumbar spine, bilateral hips, bilateral shoulders, and 
bilateral hands.  X-ray examination of the knees and ankles 
was normal in December 1998, although earlier diagnoses of 
osteoarthritis of the knees had been noted, and X-ray 
examination of the elbows in March 1998 was normal.  

Range of motion testing of the lumbar spine in March 1998 and 
December 1998 showed slight limitation of motion, warranting 
a 10 percent evaluation, under the Schedule.  38 C.F.R. § 
4.71a, Diagnostic Code 5292.  Further, the VA examiner at 
that time noted functional loss due to pain, incoordination, 
weakness, fatigability, and abnormal movements.  Based on 
these factors, the Board finds that the evidence supports an 
evaluation of 20 percent for nonservice-connected lumbosacral 
osteoarthritis.  

The Board finds, also, that a separate evaluation is 
warranted for the appellant's left shoulder and right 
shoulder, which have been diagnosed with osteoarthritis, 
tendonitis and bursitis.  The medical records do not show 
limitation of motion of the shoulders to a compensable 
extent.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  However, 
given the medical reports that refer to functional loss due 
to pain, the Board finds that based on the considerations 
enumerated in DeLuca and the multiple diagnoses of the 
appellant's left and right shoulder that, for each shoulder, 
a separate 10 percent evaluation is warranted for that 
nonservice-connected condition.  

As noted above, the ratings based on limitation of motion may 
not then be combined with ratings based on X-ray findings.  
38 C.F.R. § 5003, Note (1).  Range of motion testing of the 
hips, knees, ankles, elbows, and wrists on all examinations 
did not reach levels warranting a 10 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Codes 5206, 5207, 5215, 5251, 
5252, 5260, 5261, 5271.  However, the medical evidence does 
show an impact on functional impairment due to pain affecting 
the elbows, knees, hips and wrists.  Given the medical 
evidence of this nature, the Board concludes that a 10 
percent rating may be assigned for knee, elbow, hip, ankle 
and wrist disability.  Id.   

Chronic Obstructive Pulmonary Disease (COPD)

On VA general medical examination in March 1998, the examiner 
provided a diagnosis of COPD.  The appellant complained of 
some shortness of breath and coughing.  

At the VA general medical examination in December 1998, the 
appellant complained of shortness of breath with occasional 
minor chest pain.  The appellant had chronic cough and 
chronic expectoration.  The examiner provided a diagnosis of 
COPD.  

Pulmonary Function Test (PFT) in December 1998 showed forced 
expiratory volume in one second (FEV1) that was 78 percent of 
the predicted valued, a FEV1/forced vital capacity (FVC) 
ratio of 96 percent, and diffusion capacity of carbon 
monoxide (DLCO) that was 60 percent of predicted.  The 
examiner stated that there was no significant obstruction or 
restriction, but that the DLCO was decreased moderately.  

PFT in August 2000 showed FEV1 that was 77 percent of 
predicted.  The FEV1/FVC ration was 76 percent and the DLCO 
was 75 percent of predicted.  The examiner noted mild 
restrictive disease with mildly decreased diffusion.  

The Board notes that effective October 7, 1996, during the 
pendency of this appeal, the Schedule was amended with regard 
to rating diseases of the trachea and bronchi.  61 Fed. Reg. 
46720 (Sept. 5, 1996) (codified at 38 C.F.R. § 4.97).  
Because the appellant's claim was filed before the regulatory 
change occurred, he is entitled to application of the version 
most favorable to him.  See Karnas v. Derwinski, 1 Vet. App. 
308, 311 (1991).  The Board notes that prior to the change in 
the regulations, there was no diagnostic code for COPD, but 
the functions affected, anatomical localization and 
symptomatology are closely analogous to the manifestations of 
pulmonary emphysema, Diagnostic Code 6603.  See 38 C.F.R. 
§ 4.20.

Under the old Schedule, pulmonary emphysema was evaluated as 
follows:
? 10 percent if mild with evidence of ventilatory impairment 
on PFT and/or definite dyspnea on prolonged exertion;
? 30 percent if moderate with moderate dyspnea occurring 
after climbing one flight of steps or walking more than 
one block on level surface; PFT consistent with findings 
of moderate emphysema;
? 60 percent if severe with exertional dyspnea sufficient to 
prevent climbing one flight of steps or walking one block 
without stopping; ventilatory impairment of severe degree 
confirmed by PFT with marked impairment of health; and
? 100 percent if pronounced, intractable, and totally 
incapacitating, with dyspnea at rest, or marked dyspnea 
and cyanosis on mild exertion; severity of emphysema 
confirmed by chest X-rays and PFT.  38 C.F.R. § 4.97, 
Diagnostic Code 6603 (1996).  

Under the current Schedule, COPD is evaluated as follows:
? 10 percent with FEV-1 of 71-80 percent predicted; or FEV-
1/FVC of 71-80 percent; or DLCO(SB) of 66-80 percent 
predicted;
? 30 percent with FEV-1 of 56-70 percent predicted; or FEV-
1/FVC of 56-70 percent; or DLCO(SB) of 56-65 percent 
predicted;
? 60 percent with FEV-1 of 40-55 percent predicted; or FEV-
1/FVC of 40-55 percent; or DLCO(SB) of 40-55 percent 
predicted; or maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit); and 
? 100 percent with FEV-1 less than 40 percent predicted; or 
FEV-1/FVC less than 40 percent; or DLCO(SB) less than 40 
percent predicted; or maximum exercise capacity less than 
15 ml/kg/min oxygen consumption (with cardiac or 
respiratory limitation); or cor pulmonale; or right 
ventricular hypertrophy; or pulmonary hypertension; or 
episodes of acute respiratory failure; or 
requiring outpatient oxygen therapy.  38 C.F.R. § 4.97, 
Diagnostic Code 6604 (effective Oct. 7, 1996).

The Board finds that the evidence preponderates against an 
evaluation in excess of 10 percent for the appellant's 
nonservice-connected COPD.  The record contains the results 
of two PFTs, the results of which predominantly meet the 
criteria for a 10 percent evaluation under the current 
Schedule.  Only the DLCO reading on the PFT in December 1998 
meets the criteria for a 30 percent evaluation and on later 
testing in August 2000, the DLCO was within the range for a 
10 percent evaluation.  The PFT findings in December 1998 
showed no significant obstruction or restriction, but the 
DLCO was decreased moderately.  Although findings of moderate 
emphysema warrant a 30 percent evaluation, the August 2000 
PFT showed only mild symptoms.  Overall, the appellant's 
symptomatology is more analogous to the criteria for a 10 
percent evaluation under both the old and current Schedular 
criteria. 

Residuals of Stroke and Presbyopia

In the June 2000 statement, Dr. C.J. noted that the appellant 
suffered an infarction of the left paraventricular region in 
June 2000.  He noted no neurological weakness or chronic 
brain syndrome.  Dr. C.J. provided a diagnosis of decreased 
vision of the left eye secondary to a stroke (ischemic optic 
neuropathy).  

At the VA general medical examination in July 2000, the 
appellant reported blurred vision in the left eye.  The 
examiner noted that a magnetic resonance imaging (MRI) scan 
showed a small infarct in the paravertebral and putamen, with 
no other neurological loss, either subjectively or 
objectively.  Physical examination showed normal pupillary 
reaction, normal eye movements, and negative fundoscopic 
examination.  The examiner provided a diagnosis of history of 
decreased vision of the left eye with unknown cause.

A VA eye examination was performed in July 2000.  The 
appellant reported a history of a stroke in the left eye with 
loss of some vision.  Visual acuity in the right eye was 
20/100 near and 20/20 far (uncorrected) and 20/20 near and 
far (corrected).  Visual acuity in the left eye was 20/400 
near and 20/70 far (uncorrected) and 20/200 near and 20/70 
far (corrected).  Visual field on the left showed an 
irregular constricted loss of field, especially in the 
inferior nasal.  The left fundus revealed optic atrophy with 
no hemorrhages or other signs of abnormality.  The examiner 
provided diagnoses of optic atrophy on the left, secondary to 
vascular insufficiency, and presbyopia.  

The only residual of the appellant's stroke is the disability 
to the left eye.  No other neurological loss was reported in 
the medical records.  Evaluation for loss of visual acuity is 
based on the best distant vision obtainable after best 
correction by glasses.  38 C.F.R. § 4.75.  The evidence shows 
the appellant's visual acuity based on 20/20 in the right eye 
and 20/70 in the left eye with some loss of visual field.  
The minimum evaluation for residuals of embolism, thrombosis 
or hemorrhage of a brain vessel is 10 percent.  38 C.F.R. § 
4.124a, Diagnostic Codes 8007, 8008, 8009 (2000).  The Board 
notes that these same Diagnostic Codes indicate a 100 percent 
evaluation for the first six months.  However the evidence 
does not show that the appellant suffered total disability 
from the residuals of his stroke at any time after its 
occurrence.  Such an evaluation is not warranted in this 
case.  The evidence preponderates against an evaluation in 
excess of 10 percent for this residual of stroke and loss of 
visual acuity.  38 C.F.R. § 4.76, 4.84a, Table V.  

Hepatitis C

Dr. C.J. reported that a positive hepatitis C test was noted 
in December 1999.  The physician noted that it was difficult 
to state whether the appellant's hepatitis C was contributing 
to his feelings of malaise, fatigue, and depression.  

A VA general medical examination was conducted in July 2000.  
In December 1999, the appellant tested positive for the 
hepatitis C virus with a viral RNA count of greater than 
500,000.  At the time of diagnosis, mild liver function 
abnormalities were noted.  Examination of the abdomen 
showed no enlargement of the liver.  The examiner provided a 
diagnosis of hepatitis C virus with a viral load greater than 
500,000 of unknown source of infection.  

The Board notes that new regulations have been promulgated 
for the evaluation of Hepatitis C.  However, these 
regulations do not go into effect until July 2, 2001.  66 
Fed. Reg. 29489 (May 31, 2001).  Prior to these amendments, 
there was no Schedular criteria for evaluation of hepatitis 
C.  However, the Board finds that the functions affected, 
anatomical localization and symptomatology are closely 
analogous to the manifestations of infectious hepatitis, 
Diagnostic Code 7345.  See 38 C.F.R. § 4.20.

Under the Schedule, hepatitis warrants a 0 percent evaluation 
if healed and nonsymptomatic.  A 10 percent evaluation is 
assigned for demonstrable liver damage with mild 
gastrointestinal disturbance.  A 30 percent evaluation is 
assigned for minimal liver damage with associated fatigue, 
anxiety, and gastrointestinal disturbance of lesser degree 
and frequency but necessitating dietary restriction or other 
therapeutic measures.  A 60 percent evaluation is warranted 
for moderate liver damage and disabling recurrent episodes of 
gastrointestinal disturbance, fatigue and mental depression.  
A 100 percent evaluation is warranted for marked liver damage 
manifest by liver function test and marked gastrointestinal 
symptoms or with episodes of several weeks duration 
aggregating three or more a year and accompanied by disabling 
symptoms requiring rest therapy.  38 C.F.R. § 4.115, 
Diagnostic Code 7345 (2000).  

VA examination in July 2000 noted mild liver dysfunction and 
medical records show continuing complaints of fatigue, 
malaise and depression, which were due, in part to the 
appellant's hepatitis.  The Board notes that evaluation of 
the appellant's psychiatric condition has been undertaken 
above, and the Board wishes to avoid pyramiding of 
evaluations.  See 38 C.F.R. § 4.14 (2000).  However, the 
appellant's fatigue and malaise were not considered in the 
evaluation of the appellant's psychiatric condition (although 
difficulty sleeping was considered).  Overall, the Board 
finds that the evidence supports an evaluation of 30 percent 
for nonservice-connected hepatitis C.  

Gastroesophageal Reflux Disease (GERD)

The VA examiner in March 1998 noted a diagnosis of GERD.  The 
appellant reported complaints of burning in the stomach, 
corrected by eating food.  No dysphagia was currently 
reported, but the appellant noted a history of such.  

At the December 1998 VA examination, the appellant complained 
of frequent heartburn with no vomiting, but indicated that he 
"strangles often on food."  The examiner provided a 
diagnosis of GERD.  

The Board notes that the RO evaluated the appellant's GERD as 
a symptom of his hepatitis C.  However, the medical evidence 
shows that the appellant's GERD was a side-effect of 
medication taken for pain, not diagnosed as a symptom of his 
hepatitis.  

The Board finds that, although there is no specific 
diagnostic code for GERD, the functions affected, anatomical 
localization and symptomatology are closely analogous to the 
manifestations of hiatal hernia under Diagnostic Code 7346.  
See 38 C.F.R. § 4.20.  Under that Diagnostic Code, a 60 
percent evaluation is assigned for symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health.  A 30 percent evaluation is 
warranted for persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A 10 percent evaluation 
is assigned with two or more of the symptoms for the 30 
percent evaluation of less severity.  38 C.F.R. § 4.114, 
Diagnostic Code 7346.  

The Board finds that the appellant's symptomatology most 
closely approximates the criteria for a 10 percent evaluation 
for his nonservice-connected GERD.  The record notes a 
history of dysphagia and a burning sensation.  However, this 
condition does not rise to the level of producing a 
considerable impairment of health as required for an 
evaluation in excess of 10 percent.  

Sinusitis

On VA general medical examination in December 1998, the 
appellant reported that he had chronic sinus problems, but no 
allergies.  The examiner provided a diagnosis of chronic 
sinusitis.  No sinusitis was noted on any subsequent VA 
examinations.  

The Board notes that effective October 7, 1996, during the 
pendency of this appeal, the Schedule  was amended with 
regard to rating disabilities of the respiratory system.  
61 Fed. Reg. 46720 (Sept. 5, 1996) (codified at 38 C.F.R. 
§ 4.97).  Because the appellant's claim was filed before the 
regulatory change occurred, he is entitled to application of 
the version most favorable to him.  See Karnas v. Derwinski, 
1 Vet. App. 308, 311 (1991).  

Under the old Schedule, chronic sinusitis was evaluated as 
follows:
? 0 percent with X-ray manifestations only and mild or 
occasional symptoms;
? 10 percent if moderate with discharge or crusting or 
scabbing, and infrequent headaches;
? 30 percent if severe with frequently incapacitating 
recurrences, severe and frequent headaches, purulent 
discharge or crusting reflecting purulence; and 
? 50 percent if post-operative, following radical operation, 
with chronic osteomyelitis requiring repeated curettage, 
or severe symptoms after repeated operations.  38 C.F.R. § 
4.97, Diagnostic Code 6510 (1996).

Under the current Schedule, chronic sinusitis is evaluated as 
follows:
? 0 percent if detected by X-ray only;
? 10 percent for one or two incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge 
or crusting;
? 30 percent for three or more incapacitating episodes per 
year of sinusitis requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or more than six non-
incapacitating episodes per year of sinusitis 
characterized by headaches, pain and purulent discharge or 
crusting; and
? 50 percent following radical surgery with chronic 
osteomyelitis; or near constant sinusitis characterized by 
headaches, pain, and tenderness of the affected sinus, and 
purulent discharge or crusting after repeated surgeries.  
38 C.F.R. § 4.97, Diagnostic Code 6510 (effective Oct. 7, 
1996).  

The Board finds that the evidence preponderates against an 
evaluation in excess of 0 percent under both the old and 
current Schedule.  The medical records show no symptoms or 
recurrence of the appellant's sinusitis since December 1998.  
There is no evidence of any incapacitating episodes of 
sinusitis or of moderate symptoms, as required for a 10 
percent evaluation under the Schedules.  

III. Conclusion

The Board notes that the appellant has varied and multiple 
disabilities affecting many of the major systems of the body, 
including digestive, respiratory, vision, hearing, and 
musculoskeletal, as well as a psychiatric impairment.  Some 
of the appellant's conditions are of the type for which there 
is no cure, but symptoms may be treated (e.g. arthritis, 
hepatitis C).  Further, the Board notes that the appellant 
has undergone treatment for his physical conditions without 
any demonstrable improvement or indication that these 
conditions are not permanent in nature.  The appellant is 
51 years old.  

For pension purposes, total disability ratings may be 
assigned when the veteran is unable to secure or follow a 
substantially gainful occupation as a result of disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 4.16(a), 4.17 (2000).

For the above purpose of one 60 percent disability, or one 
40 percent disability in combination, the following will be 
considered as one disability: (1) Disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war.

Given the ratings assigned by the Board above, a review of 
the record reveals that in this case, the veteran's 
disabilities affecting a single body system - orthopedic - 
are rated at 40 percent or more, and sufficient additional 
disability brings the combined rating to 70 percent or more.  
Therefore, the percentage requirements set forth in 38 C.F.R. 
§§ 4.16(a), 4.17 have been met.  What remains to be 
determined in this case is whether the veteran's disabilities 
render him unable to secure and follow a substantially 
gainful occupation by reason of disabilities which are likely 
to be permanent.  38 C.F.R. § 4.17.

The Board finds that, under the "average person" standard, 
an average individual would not be able to obtain and 
maintain substantially gainful employment with the varied 
type and severity of disabilities suffered by the veteran.  
These disabilities affect almost all of his major systems and 
limit the ability to retrain him in any type of employment.  
Significantly, the orthopedic examiner in 1998 concluded that 
those disabilities alone had an impact on the veteran's 
ability to work because of pain on use, incoordination, 
weakness, fatigability and abnormal movements.  See Friscia 
v. Brown, 7 Vet. App. 294, 297 (1994).  As discussed above, 
the veteran has multiple other physical and psychiatric 
disabilities that further limit him.  In the aggregate, the 
Board concludes that the disabilities, which appear permanent 
in nature, render the veteran disabled.    

The Board notes that the appellant continues to be employed 
as a mechanic supervisor.  However, the Board finds that such 
is not substantially gainful employment for the purposes of 
VA benefits.  38 C.F.R. § 4.17(a).  The VA Adjudication 
Manual, M21-1, Paragraph 50.55(8) defines substantially 
gainful employment as that which is ordinarily followed by 
the non-disabled to earn a livelihood, with earnings common 
to the particular occupation in the community where the 
appellant resides.  This suggests a living wage.  Ferraro v. 
Derwinski, 
1 Vet. App. 326, 332 (1991).  The ability to work 
sporadically or obtain marginal employment is not 
substantially gainful employment.  Moore v. Derwinski, 
1 Vet. App. 356, 358 (1991).  

The reports of the appellant's earnings show that he is 
making less than $6,000.00 per year, for the years for which 
wage information has been provided.  (The record does not 
contain wage information for 1999 or 2000.)  The appellant 
has also stated that he works only part-time and misses 
substantial time from work due to his physical disabilities.  
Such is not a living wage.  The Board notes that VA Manual 
M21-1, Part VI, Chapter 7, Subchapter III, effective in 
September 2000, reports that the poverty threshold for an 
individual was $8,501 per year.   See 38 C.F.R. § 4.16(a) 
(marginal employment shall not be considered substantial 
gainful employment for purposes of entitlement to VA pension 
benefits; marginal employment generally shall be deemed to 
exist when a veteran's earned annual income does not exceed 
the amount established by the US Department of Commerce, 
Bureau of the Census, as the poverty threshold for one 
person). 

Therefore, based on the appellant's education, work 
experience, and multiple disabilities, the Board finds that 
the evidence supports a finding that the appellant is 
permanently and totally disabled due to physical and 
psychiatric disabilities, such that he is unable to obtain 
and maintain substantially gainful employment.  


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a permanent and total disability rating for 
nonservice-connected disability pension benefits is granted.  



		
	M. Sabulsky
	Member, Board of Veterans' Appeals



 

